          Case 1:20-cv-01736-NONE-SAB Document 14 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   G & G CLOSED CIRCUIT EVENTS, LLC,                   Case No. 1:20-cv-01736-NONE-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                         A MOTION FOR DEFAULT JUDGMENT
13           v.

14   ANA LINDA VELASQUEZ, et al.,                        SIXTY DAY DEADLINE

15                  Defendants.

16

17          G & G Closed Circuit Events, LLC (“Plaintiff”) filed this action on December 9, 2020,

18 against Ana Linda Velasquez, Erika Gabriela Velasquez, and Salvador Velasquez

19 (“Defendants”). On April 1, 2021, Plaintiff filed a request for entry of default and the Clerk of
20 the Court entered default against Defendants. (ECF Nos. 12, 13.) As of this date, no motion for

21 default judgment has been filed.

22          Pursuant to Federal Rules of Civil Procedure 55, obtaining a default judgment is a two-

23 step process. Yue v. Storage Technology Corp., No. 3:07-cv-05850, 2008 WL 361142, *2 (N.D.

24 Cal. Feb. 11, 2008). Entry of default is appropriate as to any party against whom a judgment for

25 affirmative relief is sought that has failed to plead or otherwise defend as provided by the Federal

26 Rules of Civil Procedure and where that fact is made to appear by affidavit or otherwise. Fed. R.
27 Civ. P. 55(a). After entry of default, the plaintiff can seek entry of default judgment. Fed. R.

28 Civ. P. 55(b)(1) and (2). “Default judgments are generally disfavored, and whenever it is


                                                     1
          Case 1:20-cv-01736-NONE-SAB Document 14 Filed 04/21/21 Page 2 of 2


 1 reasonably possible, cases should be decided upon their merits.” In re Hammer, 940 F.2d 524,

 2 (9th Cir. 1991) (internal punctuation and citations omitted).

 3          Having been no activity in in this action since the entry of default, the Court shall order

 4 Plaintiff to file a motion for default judgment. Further, since default has been entered against all

 5 defendants in this action the May 18, 2021 scheduling conference shall be vacated and the parties

 6 are not required to appear on that date.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      The scheduling conference set for May 18, 2021 in Courtroom 9 is VACATED;

 9          2.      Within sixty (60) days from the date of service of this order, Plaintiff shall file a

10                  motion for default judgment; and

11          3.      Failure to comply with this order shall result in a recommendation that this action

12                  be dismissed for failure to prosecute.

13
     IT IS SO ORDERED.
14

15 Dated:        April 21, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
